DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
	In response to final Office action dated 06/08/2021 (“06-08-21 FOA”), Applicant filed remarks and amended claims 1, 9, 11 and 17 in reply filed 08/08/2021 (“08-08-21 Reply”). 
Election/Restrictions
Claims 1-10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/29/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application’s TITLE has been amended as follows: 
--CHIP PACKAGE STRUCTURE INCLUDING CONNECTING POSTS AND CHIP PACKAGE METHOD--.
Reasons for Allowance
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, two bare chips or more than two bare chips are connected by one or more redistribution wires selected from the second redistribution wire, and the third redistribution wire via corresponding connecting posts of the plurality of connecting posts; the soldering pad group is disposed on a side of the redistribution layer away from the encapsulating layer, and includes an input soldering pad and an output soldering pad; and the input soldering pad is electrically connected to the first redistribution wire, and the output soldering pad is electrically connected to the second redistribution wire; or the input soldering pad is electrically connected to the second redistribution wire, and the output soldering pad is electrically connected to the first redistribution wire.
The amendments to claim 1 have overcome the prior art rejections based at least in part on Magnus and Jan as set forth under line item number 6 of the 06-08-21 FOA. Further, the amendments to claim 1 render the combination of Magnus and Jan as impermissible hindsight. 
The Office agrees with each and every argument in the remarks of the 08-08-21 Reply. 
Dependent claims 2-10 are allowed, because they depend on allowed independent claim 1.
There is rejoinder of method claims 11-19 because they have been amended to be similar in scope to the product claims 1-10. 
Independent claim 11 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 11, forming a redistribution layer on the side of the plurality of connecting posts away from the plurality of bare chips, including a first redistribution wire, a second redistribution wire, and a third redistribution wire, wherein two bare chips or more than two bare chips of the plurality of bare chips are connected by one or more redistribution wires selected from the second redistribution wire, and the third redistribution wire via corresponding connecting posts of the plurality of connecting posts; forming a soldering pad group on a side of the redistribution layer away from the encapsulating layer, including an input soldering pad and an output soldering pad; wherein the input soldering pad is electrically connected to the first redistribution wire, and the output soldering pad is electrically connected to the second redistribution wire; or the input soldering pad is electrically connected to the second redistribution wire, and 
Dependent claims 12-16 are allowed, because they depend on allowed independent claim 11.
Independent claim 17 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 17, providing a plurality of bare chips and a plurality of connecting posts on a side of the plurality of bare chips, wherein two bare chips or more than two bare chips of the plurality of bare chips are connected by one or more redistribution wires selected from the second redistribution wire, and the third redistribution wire via corresponding connecting posts of the plurality of connecting posts; forming an encapsulating layer to cover the plurality of bare chips and the plurality of connecting posts; and lifting off the base substrate to expose a surface of the soldering pad group.
Dependent claims 18-19 are allowed, because they depend on allowed independent claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. 	The art made of record and not relied upon is considered pertinent to Applicant's disclosure as listed on the current Notice of References Cited-892 Form. All references listed are the general state of the art for chip connections to redistribution layers. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

30 September, 2021